Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 10, 12, 13, 15, 27-32, 34, 35, 39, 41-43, 45, and 46 are allowable over the prior art.  As to claim 1, the closest prior art of record is found in a combination of Heng (US 20110272012), Fork (US 20100230771), Dong (20120070992), Xie (20130298973), and Harder (US 20110174374).  A full discussion of the combination of references can be found in the previous office action (dated 8/4/21).  The combination of references teaches a solar cell but fails to teach the instant configuration in which the first electrode physically contacts the first back surface layer and does not directly physically contact the second back surface field layer and wherein the tunneling layer has a thickness of 0.5-5nm and the first BSF layer has a thickness of 50-500nm in conjunction with the other limitations of the instant claim.  There is nothing in the prior art that would have motivated a skilled artisan to modify the art of record to arrive at the instant invention without improper hindsight and/or undue experimentation.  Regarding claims 3, 10, 12, 13, 15, 27-32, 34, 35, 39, 41-43, 45, and 46, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726